Citation Nr: 0708869	
Decision Date: 03/26/07    Archive Date: 04/09/07

DOCKET NO.  04-22 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to April 
1946.  The appellant seeks benefits as the veteran's 
surviving spouse.    

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of a Department of 
Veterans Appeals (VA) Regional Office (RO) that denied 
service connection for the veteran's cause of death.  In May 
2006, the appellant testified before the Board in a hearing 
that was held at the RO.  In July 2006 the Board remanded the 
claim for additional development.    


FINDINGS OF FACT

1.  Many years after service, the veteran developed coronary 
artery disease, ischemic cardiomyopathy, severe peripheral 
vascular disease, and chronic renal failure, from which he 
died in January 2003.  These conditions were not caused by 
any incident of service.

2.  At the time of the veteran's death, service connection 
was not established for any disorders.

3.  The veteran is not presumed to have died of a service-
connected disability.



CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the 
veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.309, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for the Cause of the Veteran's Death

Service connection for the cause of a veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.312(a) (2006).  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b) 
(2006).  For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially; it is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c) (2006).

Within this framework, the Board must consider the laws that 
otherwise govern the issue.  Service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006).  A current 
disability must be related to service or to an incident of 
service origin.  "[A] veteran seeking disability benefits 
must establish...the existence of a disability [and] a 
connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1322, 1326 (Fed. Cir. 2000); Maggitt 
v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).

Service connection may be granted on a presumptive basis for 
certain chronic diseases, such as cardiovascular disease, if 
they are shown to be manifest to a degree of 10 percent or 
more within one year following the veteran's separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).    

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2006).

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2006).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling Leopoldo v. Brown, 4 
Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).

The veteran died in January 2003.  A January 2003 death 
certificate listed his cause of death as coronary artery 
disease, due to ischemic cardiomyopathy, severe peripheral 
vascular disease, and chronic renal failure.  

The veteran was not service-connected for any condition prior 
to his death.  The appellant contends that the veteran 
developed a pulmonary disorder as a result of his asbestos 
exposure during service, and this contributed to his coronary 
artery disease, thereby causing his death.  The Board notes 
that the RO denied the veteran service connection for 
hypertension and related heart problems in June 1962, October 
1995, April 2001, and March 2002 rating decisions, and denied 
the veteran service connection for a lung disorder in April 
2001 and March 2002 rating decisions.  The evidence of record 
does not show that the veteran had a lung or cardiovascular 
disease while in recognized service or within any applicable 
presumptive period following his service.
 
In cases involving asbestos exposure, the claim must be 
analyzed under VA administrative protocols.  Ennis v. Brown, 
4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 
428, 432 (1993).  Although there is no specific statutory or 
regulatory guidance regarding claims for residuals of 
asbestos exposure, VA has several guidelines for compensation 
claims based on asbestos exposure.  See M21-1, VBA 
Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1 
MR), Part IV, Subpart ii, Ch. 2, Section C, Topic 9 and 
Section H, Topic 29 (Dec. 13, 2005).

Additionally, the Board must follow development procedures 
specifically applicable to asbestos-related claims.  Ashford 
v. Brown, 10 Vet. App. 120, 124-125 (1997).  VA must 
determine whether military records demonstrate evidence of 
asbestos exposure during service, whether there was pre-
service and/or post-service occupational or other asbestos 
exposure, and whether there is a relationship between 
asbestos exposure and the claimed disease.

The veteran's service personnel records reflect that his 
military occupational specialty was machinist's mate.  An 
October 2001 response from the Navy Medical Liaison Office at 
the National Personnel Records Center indicates that, based 
upon the veteran's duties as a machinist's mate, his exposure 
to asbestos was probable.  The Board finds that there is 
sufficient evidence to assume that the veteran was exposed to 
asbestos in service.  

A May 2000 private medical report showed the veteran 
complaining of extreme shortness of breath with minimal chest 
discomfort.  His chest was found to be essentially clear to 
auscultation with increased respiratory excursion, and he was 
admitted for evaluation.  A June 2000 medical report showed 
the veteran with improved shortness of breath and no chest 
pain or pressure.  He was diagnosed with acute bronchitis.  
In a May 2001 VA medical report the veteran was found to have 
interstitial pulmonary markings suspicious for pulmonary 
fibrosis versus asbestosis and was qualified for home oxygen.  
The report also stated that the veteran had a history of 
chronic obstructive pulmonary disease (COPD).  An October 
2001 medical report showed the veteran complaining of 
worsening shortness of breath, wheezing, and coughing of more 
brown sputum.  The diagnosis was COPD and pulmonary fibrosis 
that was possibly asbestos related.

In a January 2002 medical report, the veteran reported 
increased shortness of breath and cough and sputum 
production.  He had been using oxygen at home.  A chest x-ray 
revealed a pulmonary edema with blunting of both diaphragms 
and a possible left middle lobe infiltrate.  The veteran was 
diagnosed with COPD and pulmonary fibrosis versus asbestosis.  
A September 2002 medical report showed that the veteran's 
lungs were clear bilaterally, and a CT scan revealed 
interstitial fibrosis.  In November 2002, a medical report 
showed the veteran on three liters of home oxygen and 
complaining of difficulty breathing as well as suffering from 
a cough with brown sputum.  The veteran's lungs were found to 
have scattered rhonchii bilaterally.  A CT scan showed 
interstitial fibrosis, emphysematous changes, and no pleural 
calcifications.  A month later in December 2002, the veteran 
complained of increasing shortness of breath and chest 
pressure.  A chest x-ray showed pulmonary fibrosis with 
pulmonary edema.  The veteran was found to have significant 
co-morbidities of pulmonary fibrosis with COPD.

The veteran's January 2003 terminal records revealed that the 
veteran was hospitalized for a myocardial infarction.  He was 
treated for the myocardial infarction as well as congestive 
heart failure due to ischemic cardiomyopathy, pulmonary 
fibrosis, bronchitis, hypertension, chronic renal 
insufficiency, aneurysm, and deep vein thrombosis.  At no 
time did any treating physician relate the veteran's heart 
disease to his period of active service, including to 
exposure to asbestos in service.    

In August 2006, VA obtained an opinion addressing whether the 
veteran's probable asbestos exposure during service 
ultimately caused or contributed to his death.  The examiner 
reviewed the veteran's entire claims folder and noted that 
the veteran's January 2003 terminal records showed that his 
final period of hospitalization was precipitated by a 
myocardial infarction.  He also noted that the veteran had a 
medical history of hypertension and through the years had 
smoked between 55 and 90 packs of cigarettes per year.  The 
examiner found evidence of COPD with interstitial fibrosis 
and emphysematous changes.  He noted that some records 
mentioned an interstitial fibrosis pattern and raised the 
issue of a possibility of asbestos exposure versus smoking-
induced COPD.  The examiner found that there was no evidence 
of mention of pulmonary asbestosis.  Based on a thorough 
review of all the available evidence of record, the VA 
examiner reported that the veteran's death was caused by 
atherosclerotic cardiovascular disease with the primary 
manifestation being coronary artery disease and myocardial 
infarction, which caused severe heart damage leading to 
ischemic cardiomyopathy.  The atherosclerotic cardiovascular 
disease was not found to have been caused by or the result of 
the veteran's probable asbestos exposure.  The examiner 
additionally reported that the veteran's COPD was more likely 
the result of his extensive smoking based on interstitial 
fibrosis patterns that could be associated with smoking-
induced lung disease.  The veteran's COPD was not reported as 
part of the primary cause of death and was found to be less 
likely than not caused by or a result of his probable 
asbestos exposure.  The examiner found that the COPD was more 
likely than not caused by or a result of his smoking history 
and noted that the veteran's probable asbestos exposure could 
not be completely excluded from having a role in causing his 
lung disease without resorting to mere speculation.  The VA 
examiner concluded that it was less likely than not that the 
veteran's probable asbestos exposure caused, materially 
influenced, or accelerated his death, and this statement was 
indicated to be accurate without resorting to mere 
speculation in regards to the veteran's illness.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  In this case, the Board finds no probative evidence 
of a direct medical nexus between military service and the 
cause of the veteran's death.  Indeed, the evidence of record 
weighs against such a finding.  Thus, service connection for 
the cause of the veteran's death is not warranted.  In 
addition, cardiovascular disease was not diagnosed within one 
year of separation, so presumptive service connection for 
cause of the veteran's death is not warranted.   

The Board has also considered the appellant's assertions that 
the veteran's death was related to his active service.  The 
appellant, however, as a layperson, is not competent to give 
a medical opinion on diagnosis or etiology of a disorder.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu, supra.  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").

In sum, the evidence shows that the veteran developed 
atherosclerotic cardiovascular disease, which led to his 
death, many years after service.  This fatal condition was 
not service-connected, nor does any competent medical 
evidence of record demonstrate that it was caused by any 
incident of service.  Additionally, the competent medical 
evidence of record is against a finding that the veteran's 
pulmonary disorder was caused by any incident of service.  In 
this regard, the Board has placed the most probative weight 
on the August 2006 VA medical opinion that found it less 
likely than not that asbestos exposure had resulted in his 
pulmonary disorder.  The weight of the evidence shows that no 
disability incurred in or aggravated by service either caused 
or contributed to the veteran's death.

As a preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).                    

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2003; a rating 
decision in July 2003; and a statement of the case in April 
2004.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the November 2006 supplemental statement of 
the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical opinion in relation 
to this claim.  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


